Citation Nr: 0522362	
Decision Date: 08/17/05    Archive Date: 08/25/05

DOCKET NO.  03-22 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for Wolff-Parkinson-
White syndrome.

2.  Entitlement to service connection for chronic obstructive 
pulmonary disease.

3.  Entitlement to service connection for emphysema.

4.  Entitlement to service connection for hypothyroidism.


REPRESENTATION

Appellant represented by:	John A. Williams, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Davis, Associate Counsel


INTRODUCTION

The veteran served on active duty for training (ACDUTRA) from 
August 12, 1996 to August 24, 1996, and from May 24, 1997 to 
June 12, 1997.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 2002 rating decision of the 
Muskogee, Oklahoma, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO denied service connection for 
Wolff-Parkinson-White syndrome, chronic obstructive pulmonary 
disease, emphysema, and hypothyroidism.

The veteran testified before the undersigned Acting Veterans 
Law Judge at a Travel Board hearing in April 2004.  A 
transcript of this hearing has been associated with the 
claims file. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran has stated that while on ACDUTRA in Japan from 
May 24, 1997 to June 12, 1997, she developed rapid heartbeat 
and that she became ill.  She indicated at the April 2004 
hearing that when she was ordered to go to Japan, she was 
under a great deal of stress due to domestic troubles, and 
that the stress of the trip to Japan under these 
circumstances caused her underlying heart problems, 
hypothyroid problems, and lung problems to manifest 
themselves.  She stated that she was unaware that she had 
these problems until she was diagnosed with them shortly 
after her trip to Japan.

The Board finds that it is unable to address whether the 
veteran's Wolff-Parkinson-White syndrome, chronic obstructive 
pulmonary disease, emphysema, and hypothyroidism were 
incurred in or aggravated during ACDUTRA, however, as the 
service medical records appear to be incomplete.  The veteran 
submitted copies of some of her service medical records with 
her claim, but the copies do not appear to represent her 
entire medical file from her time in service.  Further, her 
representative has indicated that medical records have not 
been obtained from the veteran's naval reserve unit at Broken 
Arrow, Oklahoma.

Upon retirement/discharge from the reserves, a veteran's 
service medical records are stored at the Records Management 
Center (RMC).  The veteran's service medical records from her 
reserve unit at Broken Arrow should now be located at the 
RMC.  The Board finds that VA has not fulfilled its duty to 
assist by making as many requests as are necessary to obtain 
relevant records in the custody of a Federal department or 
agency.  Although the RO requested the records from the RMC 
in June 2001, the veteran had not yet been discharged from 
the reserves as of that date.  Consequently, the Board finds 
that another request should be sent to the RMC.

Further, the veteran has indicated that she is receiving 
Social Security disability benefits.  VA must obtain Social 
Security records when put on notice that the veteran is 
receiving Social Security benefits.  Clarkson v. Brown, 4 
Vet. App. 565 (1993).  

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  Request the veteran's service medical 
records from the VA Records Management 
Center, P.O. Box 5020, St. Louis, MO, 
63115-5020.

2.  Request the veteran's records from 
the Social Security Administration.

3.  Following the aforementioned action, 
the claims on appeal should be considered 
based on all evidence of record.  If any 
benefit(s) sought on appeal remain 
denied, the veteran and her 
representative should be provided with a 
Supplemental Statement of the Case 
containing notice of all relevant actions 
taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response. The case 
should then be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	J. A. MARKEY
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



